Opinion issued August 4, 2016




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-16-00355-CR
                            ———————————
                           EDDIE RAMOS, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee



                    On Appeal from the 176th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1438383


                          MEMORANDUM OPINION
      Appellant, Eddie Ramos, has filed a motion to dismiss his appeal in

compliance with Texas Rule of Appellate Procedure 42.2(a). See TEX. R. APP. P.

42.2(a). Although the motion does not contain a certificate of conference, the motion

contains a certificate of service on appellee’s counsel, has been on file with this
Court for more than ten days with no response filed, and no opinion has issued. See

id. 9.5(d), (e), 10.3(a)(2), 42.2(a).

       Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.2(a), 43.2(f). We dismiss any other pending motions as moot.

                                        PER CURIAM
Panel consists of Justices Keyes, Brown, and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                            2